Citation Nr: 0024692	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  92-22 634 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic pain syndrome, 
neuropathy, myelopathy and normochromic anemia secondary to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from May 1954 to December 
1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1992 rating decision.  In its September 
1994 decision, the Board denied entitlement to the claim for 
service connection based on exposure to ionizing radiation.  
The veteran appealed that determination to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court).  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its January 1999 
remand.  


FINDINGS OF FACT

1.  The Court has held that the veteran's claims for service 
connection for chronic pain syndrome, neuropathy, myelopathy 
and normochromic anemia secondary to exposure to ionizing 
radiation are well grounded.  

2.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

3.  The veteran was a participant in Operation DOMINIC I, 
that involved atmospheric detonation of nuclear devices, on 
Christmas Island in 1962.  

4.  The veteran has chronic pain syndrome, neuropathy, 
myelopathy and normochromic anemia; these conditions are not 
among those defined under statute as being radiogenic 
diseases.  

5.  The veteran was not exposed to measurable levels of 
radiation during his participation in Operation DOMINIC I.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for chronic 
pain, neuropathy, myelopathy and normocytic normochromic 
anemia secondary to exposure to ionizing radiation are well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  

2.  The veteran's chronic pain syndrome, neuropathy, 
myelopathy and normocytic normochromic anemia were not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991); 
38 C.F.R. § 3.303 (1999).  

3.  The inservice incurrence of neuropathy may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107, 7104 
(West 1991& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309, 3.311b 
(1999).  

4.  The chronic pain syndrome, neuropathy, myelopathy and 
normochromic anemia are not shown to be secondary to exposure 
to ionizing radiation.  38 U.S.C.A. §§ 1112, 1113, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.311b (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Ramey v 
Gober 120 F.3d 1239 (Fed. Cir. 1997). First, there are 15 
types of cancer which are presumptively service connected.  
38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. § 3.311(b) provides 
a list of radiogenic diseases which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Qualification under the presumptive provisions of 
38 U.S.C.A. § 1112(c) occurs when a veteran suffers from one 
to the fifteen listed cancers, and establishes participation 
in a "radiation risk activity" defined as:

1.  Onsite participation in a test 
involving the atmospheric detonation of a 
nuclear device.  

2.  The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 
1945, and ending on July 1, 1946.  

3.  Internment as prisoner of war in 
Japan (or service on active duty in Japan 
immediately following such internment) 
during World War II which (as determined 
by the Secretary) resulted in an 
opportunity for exposure to ionizing 
radiation comparable to that of the 
veteran's described in clause (ii) of 
that section.  

38 U.S.C.A. § 1112(c)(4)(B).  

By his participation in Operation DOMINIC, the veteran meets 
the definition of a "radiation exposed veteran" for § 1112 
purposes.  The claimed disabilities, however, are not among 
the cancers listed at 38 U.S.C.A. § 1112(c). See Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  Similarly, chronic pain 
syndrome, neuropathy, myelopathy and normochromic anemia are 
not listed among the specifically enumerated radiogenic 
diseases.  38 C.F.R. § 3.311(b); see also Ramey, supra.  

However, the United States Court of Appeals for the Federal 
Circuit determined that service connection for an unlisted 
condition can be pursued under the general VA compensation 
entitlement system.  Combee, 34 F.3d at 1043; see 
38 U.S.C.A. 1110 (basic entitlement to disability 
compensation for wartime veterans).  In February 1995, in 
view of the Combee decision, the regulation governing 
adjudication of claims based on alleged exposure to ionizing 
radiation was changed to include conditions not listed for 
which there is competent medical or scientific evidence.  
38 C.F.R. § 3.311(b).  The relevant portion of the regulation 
states that:

If a claim is based on a disease other 
than one of those listed in paragraphs 
(b)(1) or (b)(2) of this section, VA 
shall nevertheless consider the claim 
under the provisions of this section 
provided that the claimant has cited or 
submitted competent scientific or medical 
evidence that the claimed condition is a 
radiogenic disease.  

In other words, service connection can be established simply 
by demonstrating that the condition at issue was incurred 
during service.  In this case, the Court, in remanding the 
case to the Board for adjudication consistent with 38 C.F.R. 
§ 3.311, held that the claims for service connection for 
chronic pain syndrome, neuropathy, myelopathy, and 
normochromic anemia, as caused by ionizing radiation, are 
well grounded.  Slip op. at 7.  Thus, VA has a duty to assist 
the veteran in developing facts pertinent to his claim under 
the provisions of 38 U.S.C.A. § 5107.  Pursuant to that duty, 
the Board remanded the case to the RO for additional 
development. The Board instructed the RO to obtain a copy of 
the veteran's service personnel record and to obtain 
additional details about dates and places to which he 
traveled during Operation DOMINIC I.  In addition, the RO was 
requested to provide such information to the Department of 
Defense and request a dose estimate based on that 
information.  

Initially, I note that the conditions for which service 
connection is sought were not shown in service, and 
neurological conditions were not demonstrated to a degree of 
10 percent within the initial post service year.  Hence, 
service connection cannot be established directly, and 
chronic disability in service cannot be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran's primary problem with establishing his claim 
concerns the dose estimate of his radiation exposure in 
service. An April 1978 letter from the Department of the Air 
Force indicates that research of the USAF Master Registry of 
exposure to ionizing radiation failed to reveal any record of 
exposure to the veteran.  A May 1978 letter from Reynolds 
Electrical & Engineering Co., Inc., with attached Personnel 
Radiation Exposure History indicates that there was no record 
for the veteran for the year 1962.  A March 1980 memorandum 
from the Department of the Air Force indicates that the 
Reynolds Electrical & Engineering Co. nuclear test dosimetry 
files do not list the veteran, but do list an individual with 
the same service number as the veteran as having received a 
total of 0.000 roentgens of radiation exposure in the Pacific 
in 1962, during Operation Dominic.  The attachments to this 
memorandum include a copy of a microfilm record from Reynolds 
Electrical & Engineering Co., which does not include the 
veteran's name, but does include an item that appears in 
other respects to refer to the veteran, whose last name was 
apparently misspelled.  This item indicates "MREM GAMMA" of 
0 for this individual.  

In 1991, the veteran submitted copies of other documents 
concerning his radiation exposure.  These included a 
Christmas Island Base Clearance, dated in May 1962, listing 
"activities [that] must be cleared in order listed prior to 
reporting to the MATS Passenger Terminal."  This list 
contains a signature for each item except "RADIOLOGICAL 
SAFETY (Film Badge)".  The document further indicates that 
the veteran "has cleared all applicable agencies and is 
authorized to depart Christmas Island."  

Another document submitted is a fact sheet for Dominic I.  In 
part, this document indicates that film badges were issued to 
everyone who was stationed on Christmas and Johnson Islands 
and all Navy ships directly involved with the tests; of the 
over 28,000 participants in DOMINIC, over 25,000 were badged.  
The document reports that, in general, film badge readings 
were low, and that "all the Air Force personnel over 3.0 R 
were associated with cloud sampling (crew, maintenance, 
sample removal, or decontamination)".  It was further 
indicated that evidence exists that many of the badges worn 
by personnel during DOMINIC were defectively sealed and 
recorded density changes due to moisture, light and heat in 
addition to nuclear radiation; in short, most of these 
readings were higher than the exposure actually received.  
The Fact Sheet also include a table indicating that, of the 
Air Force badges, 44 percent had exposure of 0 R; 51 percent, 
0 - 1 R; 4 percent, 1 - 3 R; and 2 percent, over 3 R.   

Among the materials that the veteran gave to a Member of 
Congress, who in turn gave them to VA in 1992, was a copy of 
the first page of a letter to the veteran from the Defense 
Nuclear Agency in response to his telephone call in October 
1990.  This letter indicates that a search of historical 
documents revealed that during Operation DOMINIC I (Phase I), 
the veteran supported Task Group 8.7 activities while 
stationed at Christmas Island.  It further indicated that a 
search of available records -- including the veteran's dose 
card, a copy of which was enclosed to him - revealed no 
indication that he was involved in either Phase II of DOMINIC 
I or DOMINIC II, and that there was no mention of the veteran 
supporting the Johnson Island phase of the operation.  

Following the Court's remand to the Board, and the Board's 
remand to the RO, the RO obtained another dose estimate for 
the veteran, after attempting to glean more details about the 
veteran's nuclear test participation.  The dose estimate for 
the veteran provided by the Defense Threat Reduction Agency 
in February 2000 indicates that the veteran served as an 
aircraft refueling operator during Dominic I.  His duties 
involved refueling misson, Military Air Transport Service, 
and transient aircraft on Christmas Island.  It was further 
indicated that the veteran arrived on Christmas Island on 
March 25, 1962, where he remained until his departure on May 
22, 1962.  He was, therefore, present on Christmas Island for 
the first 12 DOMINIC I tests.  The three potential sources of 
exposure were initial gamma and neutron radiation from the 
nuclear detonations that occurred from the veteran's 
participation in DOMINIC I; residual contamination from 
fallout on Christmas Island; and contaminated aircraft during 
refueling operations.  Concerning the veteran's film badge, 
it was indicated that the issue date was April 16, and the 
posting/processing date in 1962 was May 24.  The return date 
in 1962 was not reported, but was considered most likely May 
22, the veteran's date of departure from Christmas Island.  
The reading was 0.0 Roentgens (R).  

The dose reconstruction for the veteran was as follows:

Initial Radiation:  All of the test 
detonations that took place in the 
vicinity of Christmas Island were high-
altitude airdrops employing B-52 
aircraft.  The surface zero locations 
were about 25 nmi south-southeast of the 
island base camp, over the open ocean.  
Given these distances and the shot 
yields, the veteran was not exposed to 
measurable levels of initial gamma and 
neutron radiation. (References 5, 6).

Fallout on Christmas Island:  Each 
DOMINIC I detonation was planned for 
execution under favorable atmospheric 
conditions to minimize the likelihood of 
fallout on ships or land areas.  Various 
stations on Christmas Island were 
equipped with continuous background 
radiation recorders and air sampling 
equipment.  In addition, mobile 
monitoring teams conducted surveys of the 
island on shot days.  No increase in 
radiation activity above background was 
detected at Christmas Island or on any 
Navy vessel.  Thus, the veteran was not 
exposed to radiation from this potential 
source.  (References 4, 7, 8)

Contaminated Aircraft:  The veteran's 
activities, as outlined above, involved 
refueling a variety of aircraft, 
including those potentially contaminated 
by nuclear device debris.  He could have 
accrued a small dose from his proximity 
to such aircraft during refueling 
operations, but this dose would have 
registered on his film badge.  That his 
film badge read 0.0 R confirms that he 
did not receive a measurable dose from 
this or any other source during his stay 
on the island.

Thus, the veteran's external dose summary was 0.000 rem 
neutron and 0.0 rem gamma.  

In Earle v. Brown, 6 Vet. App. 448, 562 (1994), the Court 
expressly held that VA could not rely solely upon the Defense 
Nuclear Agency's certification that there was no evidence 
that the veteran had participated in a radiation-risk 
activity.  Rather, all relevant evidence of record must be 
considered and addressed.  In its February 1998 decision, the 
Court determined that the Board appeared to rely exclusively 
on the Air Force's assessment of the veteran's radiation 
exposure while it appeared to ignore the veteran's.  It 
cautioned that while the Board did not required to accept the 
medical authority supporting a claim, it must provide its 
reasons for rejecting such evidence and, more important, must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The veteran's military personnel records verify his 
participation in Operation Dominic in the Spring of 1962 and 
his presence on Christmas Island during that time period.  
That is not in dispute.  The veteran has vigorously disputed 
the 0.0 R dose estimate, making much of his May 1962 
Christmas Island Base Clearance document, which did not 
contain a signature for the return of his film badge.  He 
asserts that this proves that he was not issued a film badge.  
Yet, the record concerning his radiation exposure includes a 
film badge number for a badge issued to him.  The record also 
does not include the date on which this badge was returned, 
which is essentially consistent with the base clearance 
document - if the badge's return was not "signed off", then 
the date would not have been recorded.  The Board, 
essentially, is being asked to assume from this missing date 
and signature that the veteran was not, in fact, issued any 
film badge.

In reference to the veteran's allegation of that he did not 
wear a film badge, the Board, in comparing the veteran's 
memory of events that occurred 50 years ago with the official 
record that indicates that the veteran was issued a film 
badge, gives greater weight to the official record, which is 
both contemporaneous and entitled to weight given to an 
official record.  The official record, rather than memory, is 
considered to be a more reliable source of information.

Moreover, the veteran has an avenue within which to challenge 
the dose estimate, but he has not availed himself of that 
procedure.  Section 3.311(a)(3) provides for referral to an 
independent expert, if the veteran submits dose estimate from 
a credible source.  However, in the instant case, the veteran 
did not submit any dose estimate from a credible source.  
Rather, he points to circumstantial evidence, such as feeling 
ill and experiencing burns on his face at the time of the 
nuclear tests.  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, in light of the hazards of memory 
discussed above and the lack of the veteran's competence to 
give opinions regarding medical matters (i.e., whether he 
suffered from radiation burns or radiation sickness, which is 
what his statements seem to imply), the Board simply does not 
find the veteran's statements an adequate basis upon which to 
reject the several dose estimates that the veteran actually 
received no (0.0 R) radiation exposure while participating in 
DOMINIC I.  

Finally, the Board has quoted extensively from the latest 
dose estimate to demonstrate that, even if it is accepted 
that the veteran was not issued a film badge, despite 
evidence to the contrary, the lack of a film badge would only 
affect one of the three potential sources of exposure - 
contaminated aircraft.  Given that the record establishes 
that (1) the veteran was issued a film badge (although the 
date of its return was not recorded); (2) 44 percent of the 
Air Force film badges that were issued recorded exposure of 
0.0 R; and (3) most of the readings of film badges issued 
were higher than the exposure actually received, the Board 
finds that the record as a whole supports the conclusion that 
the veteran did not, in fact, sustain exposure to ionizing 
radiation during his participation in DOMINIC I, despite the 
veteran's recollections to the contrary.  The absence of the 
recording of the date upon which his film badge was returned, 
coupled with the veteran's recollections several decades 
after the events in question, simply do not put his official 
dose estimate of 0.0 R in equipoise.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for chronic pain syndrome, neuropathy, 
myelopathy and normochromic anemia secondary to exposure to 
ionizing radiation.  


ORDER

Entitlement to service connection for chronic pain syndrome, 
neuropathy, myelopathy, normocytic normochromic anemia, 
claimed to be associated with exposure to ionizing radiation, 
is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

